Citation Nr: 0117563	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  98-02 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to August 
1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

This case was the subject of Board remands dated in May 2000 
and September 2000.

This case was also the subject of a March 2000 hearing before 
a Board member who is no longer employed at the Board.  As 
the veteran was notified in a May 2001 letter from the Board, 
the member who conducts a hearing on an appeal must 
participate in any decision made on that appeal.  See 38 
C.F.R. § 20.707 (2000).  Obviously, this is not possible in 
the present case.  In the May 2001 Board letter, the veteran 
was advised that if he did not respond within 30 days from 
the date of the letter, the Board would assume he did not 
want an additional hearing and proceed accordingly.  The 
veteran did not respond to the letter.
 

FINDING OF FACT

Diabetes mellitus was not manifested until many years after 
service, and the probative evidence demonstrates that the 
veteran's diabetes mellitus is not causally related to 
service or service-connected disability in any way.


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated in active 
service, nor is it proximately due to or the result of 
service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran seeks service connection for diabetes mellitus.  
He contends that his diabetes mellitus is a result of 
service-connected cold injuries and their residuals.  Service 
connection is in effect for cold injury residuals, phlebitis, 
rated as 
60 percent disabling.  A total disability rating by reason of 
individual unemployability due to service-connected 
disability has also been granted, effective in April 1996.  

During a June 1998 RO hearing, the veteran's representative 
noted that, after repeated attempts, none of the veteran's 
service medical records or other service records had been 
obtained.  The hearing officer and representative discussed 
the past attempts to obtain the records.  The veteran could 
not recall the results of his 1951 discharge examination.  He 
testified that his feet became very swollen shortly after 
being discharged from service.  He said the swelling went 
down within a short enough time so that he decided not to go 
to the doctor.  He said he was first treated for diabetes 
after service in 1981.  
 
During a June 1998 VA examination, the veteran was diagnosed 
as having chronic and recurrent phlebitis involving the right 
lower extremity, and status-post extensive right lower 
extremity deep venous thrombosis with post-phlebitic changes.  
The examiner also diagnosed chronic myositis and myalgias 
involving the right tibia and right fibula with entericus 
membrane calcification seen on the right fibula, and stasis 
dermatitis involving the right lower extremity.  The examiner 
did not provide an opinion as to whether the veteran's 
diabetes mellitus was caused or aggravated by his residuals 
of inservice cold injuries. 

During his March 2000 Board hearing, the veteran testified 
that there was no diabetes in his family, so that he felt 
that there was a link between his diabetes and his inservice 
cold injuries.  He said he thought that both his diabetes and 
his phlebitis were due to exposure to the cold.  He said he 
had not discussed this with any doctor, or asked his doctor 
about the cause of his diabetes.  The veteran's wife 
testified that he was diagnosed with diabetes in 1980, after 
he passed out while he was on his motorcycle.  The veteran 
elaborated that after the accident it was discovered that he 
had high blood sugar.  The veteran said that service 
connection for diabetes would not be important for VA 
compensation purposes, since he was already well-compensated 
for his service-connected cold injuries.  He was seeking 
service connection for his diabetes so that if he died of a 
diabetes-related condition, his wife could receive benefits 
based on entitlement to service connection for the cause of 
his death.
 
In an April 2000 letter, a private physician asserted that he 
had treated the veteran since June 1998.  He discussed the 
medical history and current physical condition of the 
veteran.  He noted that the veteran had no family history of 
diabetes.  He noted that the veteran was service connected 
for sequelae of occult injury with frostbite to his leg while 
in service.  The physician asserted that it was his 
"professional opinion that [the veteran's] diabetes mellitus 
may have been also a result of his occult injury as well as 
the presence of what appeared to be peripheral neuropathy 
that can also result in his current symptoms of his right 
lower extremity including his numbness, decrease of sensation 
and tingling involving mostly his right foot and distal leg 
where he already has evidence of previous phlebitis likely 
secondary to his occult injury."

During an October 2000 VA examination, the veteran said he 
had been in a motorcycle accident in 1982, and that while 
examined in the hospital emergency room he was incidentally 
diagnosed as having diabetes mellitus.  He stated that he had 
no symptoms of diabetes mellitus at the time of the accident, 
but was started on oral medication.  He said that in 1988, he 
was switched over to insulin.  He further stated that he 
continued on insulin, at increasing doses over time, and that 
his diabetes mellitus had been somewhat difficult to control.   
He said he had no problems with diabetic coma, but had 
problems with hypoglycemic reactions about once per month.  
No hospitalizations had been necessary for his diabetes 
mellitus.  He was receiving continuing VA treatment for the 
condition.  

The examiner noted that he carefully reviewed the claims file 
prior to the examination.  Physical examination of the right 
lower extremity revealed extensive post phlebitic involvement 
of the right lower extremity associated with marked bluish 
discoloration involving the right lower extremity.  This was 
noted to be the residual of cold injury.  Examination of the 
left lower extremity was essentially unremarkable.  

Fasting blood glucose and hemoglobin A1C from June 2000 blood 
testing were high.  Hemoglobin A1C from October 2000 was also 
high.  Urinalysis from October 2000 showed a trace of 
glucose.  The pertinent diagnoses were diabetes mellitus, 
type 1, insulin dependent, with recurrent hypoglycemic 
reactions;  and extensive post phlebitic syndrome involving 
the right lower extremity, status post cold injury involving 
the right lower extremity.

In the examiner's medical opinion, the etiology of the 
veteran's diabetes mellitus was the failure of the beta cells 
to produce insulin, which is usually hereditary.  He asserted 
that this was well documented in all the medical literature 
and had been documented in the medical literature for many 
years.  He elaborated that the beta cells in the pancreas 
stopped producing insulin, due to a pancreatic islet 
disorder.  The beta cells in the pancreas had either 
partially or totally shut down, and thus little or no insulin 
was produced.  The examiner concluded that the cold injury 
that the veteran experienced involving the right lower 
extremity while he was in the military, and the subsequent 
development of extensive phlebitis of the right lower 
extremity, did not cause the veteran's diabetes mellitus.

VA and private records of treatment show that the veteran was 
received continuous treatment from the early 1980s forward 
for diabetes mellitus, and for residuals of his cold injuries 
such as phlebitis and deep vein thrombosis.  The Board has 
reviewed these records carefully.  There is no indication in 
these records that the veteran's diabetes mellitus is caused 
or aggravated by his service connected cold injuries or their 
residuals.  The records reflect that they are diagnosed 
separately, have separate symptoms, and are treated with 
separate medications.

The veteran also submitted medical treatises and published 
news articles about sequelae of cold injuries, especially 
those of Korean war veterans (also submitted for purposes of 
his successful claim for service connection for sequelae of 
cold injuries).  The only specific reference to diabetes is 
an undated Associated Press newspaper article, received by 
the RO in February 1998.  The article discusses a Korean war 
veteran who shortly after the war was told by his doctor that 
his cold injuries would not cause him further problems until 
he got older.  The article states that now at age 70 he has 
diabetes, and his feet are always uncomfortable, especially 
in the cold weather.

Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  The 
other salient features of the new statutory provisions impose 
the following obligations on the Secretary (where they will 
be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

On review of this matter, the Board concludes that it would 
not be prejudicial to decide the case on the current record.  
The RO has made multiple attempts to obtain service and 
service medical records, to the point that it is reasonably 
certain that such records have been destroyed and further 
efforts to obtain those records would be futile.  As 
correspondence in the claims file indicates, it is likely 
that these records were destroyed by fire.  (The Board is 
well aware that if service medical records are presumed 
destroyed, there is a heightened obligation to explain the 
Board's findings and conclusions and consider the benefit-of-
the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board's reasoning in this decision will be fully 
discussed below in response to this obligation).  
 
The veteran indicated at his March 2000 Board hearing that he 
had not discussed with any doctor the cause of his diabetes, 
or whether there was a relationship between his cold 
injuries, or their residuals, and his diabetes.  
Subsequently, in April 2000, he submitted the written opinion 
of a private physician.  As discussed below, this opinion was 
only weakly supportive of his claim.  Additionally, the RO 
has obtained many years of private and VA treatment records 
with no indication of a relationship between the veteran's 
service-connected residuals of cold injuries and his 
diabetes.  There are subsequent records of private and VA 
treatment not associated with the claims file, but there is 
no contention or indication that any of these records would 
show that the veteran's diabetes mellitus was caused or 
aggravated by the inservice cold injuries or their sequelae.  
When there is no showing of the relevance of outstanding 
records, there is no duty to assist.  See Counts v. Brown, 6 
Vet. App. 473 (1994).    

The RO has notified the claimant of the results of its 
efforts to obtain records in multiple pieces of 
correspondence and also at the June 1998 RO hearing, 
including the unsuccessful attempts to obtain service records 
and service medical records that have likely been destroyed 
by fire.  The RO has provided the claimant multiple VA 
examinations, the most recent one in October 2000 including a 
detailed opinion discussing the etiology of the veteran's 
diabetes mellitus.  There is no indication that there is any 
evidence to substantiate the claim for service connection for 
diabetes mellitus that has not been obtained.  Accordingly, 
the Board finds that there is no reasonable possibility that 
further development would substantiate the veteran's claim.  

The Veterans Claims Assistance Act of 2000 also eliminated 
the statutory requirement that a claimant come forward with a 
well grounded claim before the Secretary performs the duty to 
assist.  In September 2000 the Board determined that the 
claim was well grounded and remanded the claim to the RO.  
The claim has been developed and adjudicated accordingly.  
There is no need to remand the claim for further development 
based on this change in the law.  

In light of all of these considerations, the Board finds that 
it is not prejudicial to the claimant to proceed to 
adjudicate the claim on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996);  see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Diabetes mellitus will be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of separation from service, even though there is no evidence 
of such disease during the period of service.  38 C.F.R. §§ 
3.307, 3.309(a).   There is no medical evidence showing that 
the veteran had diabetes mellitus to a degree of 10 percent 
or more within one year of service.  Instead, the evidence 
shows that the veteran was first diagnosed and treated for 
diabetes in the early 1980s, many years after service.

The Board acknowledges the April 2000 written opinion of a 
private physician that the veteran's "diabetes mellitus may 
have been also a result of his occult injury as well as the 
presence of what appeared to be peripheral neuropathy that 
can also result in his current symptoms of his right lower 
extremity including his numbness, decrease of sensation and 
tingling involving mostly his right foot and distal leg where 
he already has evidence of previous phlebitis likely 
secondary to his occult injury."  The physician gave no 
underpinning for his opinion - he cited no medical principal 
or treatise or authority for the proposition that cold injury 
to the lower extremity may cause diabetes.  The opinion is 
not a supported assertion of causation, but is instead an 
unclear, speculative and unsupported statement that the 
veteran's diabetes mellitus "may have been also a result" 
of the veteran's cold injury and its residuals.

The United States Court of Veterans Appeals (Court) has held 
that it is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  While the Board may not ignore the opinion of a 
physician, it is certainly free to discount the credibility 
of that physician's statement.  Sanden v. Derwinski, 2 Vet. 
App. 97 (1992).  Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994), and an opinion may be discounted if it materially 
relies on a layperson's unsupported history as the premise 
for the opinion.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 
(1991).  

By contrast, the October 2000 VA examiner's opinion is clear 
and strongly supported, and the Board finds that this opinion 
is of far greater weight than that of the private physician.  
The VA examiner's opinion is based on thorough examination of 
the veteran, review of laboratory results, and careful review 
of the claims file.  The examiner cited the medical principle 
that diabetes mellitus is the failure of the beta cells to 
produce insulin, and noted that this is usually hereditary.  
The Board acknowledges the veteran's assertion that there was 
no diabetes in his family.  However, this does not undercut 
the examiner's opinion that the veteran's pancreas stopped 
producing insulin, due to a pancreatic islet disorder.  This 
was posed as an alternative to the etiology claimed by the 
veteran, namely that the diabetes was due to the service-
connected cold injury.  The examiner concluded that the 
veteran's cold injury and subsequent phlebitis did not cause 
the veteran's diabetes mellitus.  

The examiner's opinion is consistent with the numerous 
records of treatment in the claims file.  These records show 
ongoing treatment for residuals of cold injury, and for 
diabetes, over the past 20 years, with separate diagnoses, 
medications and symptoms, and with no indication that the 
diabetes was caused or aggravated by cold injury residuals.  
For the foregoing reasons, the Board finds the VA examiner's 
opinion to be highly probative and of great weight.  See 
Owens v. Brown, 7 Vet. App. 429 (1995) (the Board is free to 
favor one medical opinion over another provided it offers an 
adequate basis for doing so).   

One could infer from the above-discussed Associated Press 
article that diabetes mellitus possibly may be linked to cold 
injury residuals.  With respect to the articles addressing 
cold injury and diabetes, the Board acknowledges that, in 
certain circumstances, medical text or treatise evidence may 
be sufficient to establish a claim as plausible.  Sacks v. 
West, 11 Vet. App. 314, 317 (1998); Wallin v. West, 
11 Vet. App. 509, 513 (1998).  However, in this case, the 
article's general conclusions are insufficient to rebut the 
specific medical opinions about the development of diabetes 
in this particular veteran.  That is, the probative value of 
the articles submitted is outweighed by the medical opinion 
by the VA examiner.  

As noted above, the Board recognizes that the veteran 
sincerely links his diabetes to service/service-connected 
disability.  Although the veteran is competent to testify as 
to his in-service experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  In this case, the determinative question is 
medical in nature, and it is the medical evidence regarding 
etiology that is of highest probative value.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Diabetes mellitus was not diagnosed until the early 1980s, 
many years after service.  The October 2000 VA examination 
opinion, which is of highest evidentiary weight, demonstrates 
that the veteran's diabetes mellitus is not causally related 
to service/ service-connected cold injuries or their 
residuals.  When all the evidence is assembled, the Secretary 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For 
the above reasons, the Board finds that the preponderance of 
the evidence is against the claim.  As such, service 
connection for diabetes mellitus is denied.



	(CONTINUED ON NEXT PAGE)




ORDER

The claim for service connection for diabetes mellitus is 
denied.




		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

